On Application por Rehearing.
Todd, J.
A re-examination of the record satisfies us that an error was made in our former decree as to the amount of the principal of the taxes paid by the purchaser, Mrs. Daunoy, at the sale of the property. The amount was $1183 55, instead of $1080, stated in our former decree. This must be corrected.
It is, therefore, ordered, adjudged and decreed that our former decree be corrected and amended by condemning the plaintiffs to pay to the succession of Mrs. Mathilde Daunoy eleven hundred and eighty-three and fifty-five one hundredths dollars, with interest at the rate, and from time mentioned in said decree, to be paid in the proportions stated therein by the several plaintiffs, and as thus amended and corrected our former decree is reaffirmed. ' •